ORDER
PER CURIAM.
Appellant, Michael L. Pashos (“movant”) appeals from the judgment of the Circuit Court of St. Louis County denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. Movant was convicted of domestic assault in the first degree, section 565.072, RSMo 20001 and armed criminal action, section 571.015. Movant was sentenced to concurrent terms of eight years imprisonment for domestic assault in the first degree and armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm in accordance with Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise noted.